Since the filing of the foregoing decision counsel for appellants moved for a reargument of the cause with particular reference to the questions of malice and want of probable cause as affected by the judge's charge. We think that the application is wholly without merit. The charge of the court was well balanced in the presentation of the law on these questions and could have left the jury in no uncertainty as to *Page 550 
the burden which rested upon the plaintiff. The court charged the jury as follows:
"The plaintiff is required to satisfy you by the preponderance or the greater weight of the credible evidence not only that he was arrested and indicted at the instigation of the defendants on a charge of forgery and that the criminal charge ended in his favor by his acquittal, but also that there was no reasonable or probable cause for the institution of the criminal proceedings against the plaintiff and that the defendants were actuated by malice in making the criminal charge against the plaintiff. There being no dispute about the plaintiff's arrest at the instigation of the defendants and his subsequent indictment and acquittal, it will be your duty to decide whether or not there was want of reasonable or probable cause in the commencement of the criminal proceedings against the plaintiff and whether there was malice.
"In a case of criminal prosecution, reasonable or probable cause means reasonable grounds for suspicion, supported by circumstances sufficiently strong in themselves to warrant an ordinarily prudent person in believing that the accused is guilty of the offense with which he is charged. If you should conclude that there was no reasonable or probable cause for the charge of forgery against the plaintiff, then malice on the part of the defendants would be presumed. If you should conclude that there was reasonable or probable cause for the prosecution of Mr. Dombroski, then the defendants would be entitled to your verdict and you must, under those circumstances, return a verdict of no cause of action in favor of both defendants."
After stating these general principles of law the judge made specific and capable application of them to the facts of the case in a manner that did full justice to the defendants' rights.
Motion denied. *Page 551